DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2019 is being considered.
Drawings
The drawings were received on 6/7/2019. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 5/28/2020 has been entered:
Claims 1-7 and 9-11 are active.
Claim 8 is cancelled.
Claim Objections
Claims 3-5 are objected to because of the following informalities:
Regarding claim 3, the phrase “the image obtained in the predefined location” in both line 2 and lines 3-4 should instead say “the image in the at least one predefined location”.
Regarding claim 4, the comma (,) after “wherein” in line 1 should be deleted, the word “said” should be inserted between “each” and “unit” in lines 2 and 3, the phrase “for the sighting device” in lines 2-3 should be deleted, the phrase “the predefined locations toward” in line 4 should say “the at least one predefined locations to”, and the phrase “each predefined location” in line 6 should say “each said at least one predefined location”.
Regarding claim 5, the phrase “performing a specific function for the sighting device and” in line 2 should say “performing the specific function”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the space outside the vehicle” (lines 6-7, 10-11, and 12-13), “part” in line 12, and “the image” in line 15. There is insufficient antecedent basis for these limitations in the claim. It is the examiner’s belief that the limitations should instead say “the exterior space”, “the second part”, and “an image”, respectively.
Claim 2 recites the limitation “the axis” in line 2. There is insufficient antecedent basis for this limitation in the claim because a first axis and a second axis were previously claimed. It was assumed by the examiner that applicant intended to claim “the second axis”. Additionally, it is unclear what is meant by the phrase “with respect to the stabilization”. Clarification is required. 
Claim 4 recites the limitations “at least two units” (line 2), “an input” (line 6), and “a unit” (line 6). There is insufficient antecedent basis for these limitation in the claims. It is unclear whether the previously claimed collecting optical unit is one of the at least two units or if the at least two units are distinct from the collecting optical unit. It is additionally unclear whether “an input” is the same or different than the previously claimed input recited in line 3 and whether “a unit” is the same or different than the previously claimed at least two units. Clarification is required. 
Claim 5 appears to recite an improper Markush grouping because it is unclear whether or not “made up of” in line 3 is an opened or closed transitional phrase. It is the examiner’s belief that changing “made up of” to “consisting of” would overcome the issue. See MPEP § 2117.
Regarding claim 6, the limitation “wherein the transport system is configured so that the optical beam between the components in the interior space and the components in the interior volume are a parallel optical beam” in lines 1-3 is unclear as claimed. First, an optical beam was not previously claimed. Second, it is unclear what is meant by “are a parallel optical beam” because the optical beam in line 2 was the only optical beam previously claimed and it is unclear what the optical beam is parallel to and/or what else is supposed to be parallel to the optical beam. Clarification is required. 
Regarding claim 7, it is unclear what previously claimed component the elevation direction and the relative bearing direction are further limitations of. Clarification is required. 
Regarding claim 10, the limitation “optically useful” in line 3 is unclear as claimed as to what would and what would not constitute a millimeter that is “optically useful”. Additionally, the phrase “providing the tightness of the wall with respect to the exterior space” in line 4 is unclear as claimed because it is unclear how a porthole can provide a wall with tightness with respect to an exterior space? A tightness of the wall was also not previously claimed. Clarification is required. 
Claims 3, 9, and 11 are rejected for depending from an indefinite claim. In light of the above issues, the claims were examined only as their scope was best understood by the examiner.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 states only “The vehicle including a sighting device according to claim 1”, which is in improper dependent form because it fails to further limit the subject matter of the claim upon which it depends. Applicant recites “the vehicle”, suggesting already that the limitation was already claimed. Additionally, applicant previously recited a structural cooperative relationship between the vehicle and the sighting device in claim 1, at least from which claim 9 depends, by the limitation that the support is mounted rotating relative to the wall of the vehicle. As such, claim 9 fails to further limit the subject matter of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 10 is rejected for depending from claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechet et al. (US 4773752), herein ‘Bechet’.
Regarding claims 1, 9, and 11 Bechet discloses a sighting device for a vehicle (col. 1 lines 6-9), the vehicle including a wall (Fig. 1) delimiting an interior space from an exterior space (Fig. 1), the sighting device including:
a support (10) rotatably mounted relative to the wall about a first axis (13), the support defining an interior volume (Figs. 1-2);
an optronic head (16) for indirect observation of a first part (IR spectrum) of the exterior space (col. 2 lines 43-45), the optronic head being rotatably mounted on the support about a second axis (14) which is perpendicular to the first axis (Fig. 1);
a drive organ (col. 1 lines 32-39, col. 4 lines 21-24); and
a direct optical path for observation of a second part (visible spectrum) of the exterior space (Figs. 1-2; col. 2 lines 66-68), the direct optical path comprising: 
an optical collecting unit (18) adapted to collect an image of the second part of exterior space (col. 2 lines 66-68), the optical collecting unit being rotatable about the second axis (Fig. 1), and
an optical transport system (20, 22, 24) adapted to transport the image collected by the optical collecting unit to at least one predefined location (inputs of components 25-26) in the interior space (Fig. 1), the optical transport system including a first optical component (24) in the interior space and a second optical component (22) in the interior volume of the support (Fig. 1); 
wherein the drive organ drives the optronic head and the optical collecting unit such that, when the optronic head rotates by a first angle about the second axis, the optical collecting unit rotates by a second angle about the second axis (Fig. 1; col. 1 lines 32-39); and 
wherein the ratio between the first angle and the second angle is equal to 1 (Fig. 1; col. 1 lines 32-39).
Regarding claim 2, Bechet discloses wherein the optical collecting unit is self-inertial (col. 2 lines 60-65).
Regarding claim 6, Bechet discloses wherein the optical transport system is configured such that an optical beam that travels between the first optical component in the interior space and the second optical component in the interior volume is parallel to the first axis (Fig. 1; col. 3 lines 1-3 and 19-21).
Regarding claim 7, Bechet discloses wherein an elevation axis of the optronic head is parallel to the second axis and wherein a relative bearing axis of the support is parallel to the first axis (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bechet et al. (US 4773752) as applied to claim 1 above, and further in view of Weber (US 4108551), herein ‘Weber’.
Regarding claim 3, Bechet does not expressly teach wherein the optical transport system further comprises a twister arranged so that the image transported to the at least one predefined location has the same orientation for all possible orientations of the support and the drive organ.
Weber teaches a sighting device (1) including a support (9) rotatably mounted (col. 3 lines 32-36) relative to a wall (11) of a vehicle (col. 3 lines 6-11) and a direct optical path (Fig. 1) comprising an optical collecting unit (5) and an optical transport system (13, 3a, 12) configured to transport an image collected by the optical collecting unit to a location within the vehicle (Fig. 1), wherein the optical transport system comprises a twister (12; col. 3 lines 40-42) so that the image transported by the optical transport system has the same orientation for all possible orientations of the support and a drive organ (col. 3 lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the optical transport system of Bechet to include a twister as taught by Weber in order “to maintain the horizontality of the countryside observed no matter what the sighting direction compared with the axis of travel of the vehicle in the fixed eyepiece” (Weber; col. 3 lines 43-46).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bechet et al. (US 4773752) as applied to claim 1, and further in view of Schmidt et al. (US 3464757), herein ‘Schmidt’.
Regarding claim 4, Bechet discloses wherein the direct optical path further includes at least two support units (25-26), wherein each predefined location of the at least one predefined location is an input of one of the at least two support units (Fig. 1), but does not expressly teach wherein the optical transport system further includes a switch making it possible to select the at least one predefined location which the image collected by the optical collecting unit is transported to by the optical transport system.
Schmidt teaches a sighting device (Figs. 1-4) for a vehicle (col. 2 lines 35-39), the sighting device comprising at least a support (4) mounted to a wall of the vehicle (Fig. 1) and a direct optical path (Fig. 1) including an optical collecting unit (9) and an optical transport system (Fig. 1; 11-23) including a switch (16-19) making it possible to select the at least one predefined location (15, 20) which an image collected by the optical collecting unit is transported to by the optical transport system (col. 1 lines 24-27, col. 4 lines 11-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the optical transport system of Bechet to include a switch as taught by Schmidt in order to enable the sighting device to be selectively switched between different modes of operation (Schmidt; col. 1 lines 30-33).
Regarding claim 5, the modified Bechet discloses wherein each of the at least two support units are chosen from the group consisting of a viewing unit, an eyepiece, a monocular, a binocular, an organic screen, a laser, and a camera (25-26; col. 3 lines 19-25). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bechet et al. (US 4773752) as applied to claim 9 above.
Regarding claim 10, Bechet discloses wherein the optical transport system and the wall of the vehicle include a porthole (Fig. 1), but does not expressly teach wherein a diameter of the porthole is smaller than or equal to 100 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the diameter of the porthole of Bechet to be smaller than or equal to 100 millimeters, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
Claims 1-7 and 9-11 are rejected. Claim 8 is cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641